Citation Nr: 9900036	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  93-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from July 1979 to March 
1983.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated May 10, 1996, the 
Board denied an increased rating above 10 percent for a right 
wrist disability and declined to reopen a previously denied 
claim seeking entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The 
appellant appealed the Boards decision to the United States 
Court of Veterans Appeals (the Court).  In September 1997, 
the appellants representative and counsel for VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  An Order of the Court dated 
in September 1997 granted the motion and vacated the Boards 
decision of May 1996.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Courts Order.

The Court-adopted Joint Motion for Remand directed the Board 
to remand the case in order to allow the appellants 
accredited representative, Paralyzed Veterans of America, 
Inc., to review the record on appeal and present written 
argument on behalf of the appellant.  The Courts directive 
was accomplished pursuant to a remand issued by the Board in 
June 1998, and the case was returned to the Board in October 
1998 for further appellate review and disposition.


REMAND

In order to ensure compliance with the law, applicable 
regulations and precedent decisions of the Court and VAs 
General Counsel, the Board finds that additional development 
of the evidentiary record is required.

The appellants service-connected right wrist disability was 
most recently evaluated on a VA fee-basis neurological 
examination in January 1995.  This examination is deemed 
inadequate for rating purposes because it did not discuss 
functional loss due to pain in the appellants right wrist or 
adequately evaluate the extent of ulnar and/or median nerve 
impairment affecting the appellants right hand as a result of 
the laceration injury sustained in service.  The Court and 
VAs General Counsel have held that musculoskeletal 
disabilities must be medically evaluated and adequate 
consideration must be given to whether the rating addresses 
additional functional loss due to pain under 38 C.F.R. § 4.40, 
or due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, or due to painful 
motion of a joint or periarticular pathology under 38 C.F.R. 
§ 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).  In DeLuca, the Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater limitation 
of motion due to pain on use, including use during flare-ups.  
See also Johnson (Brenda) v. Brown, 9 Vet. App. 7, 10-11 
(1996) and Arnesen v. Brown, 8 Vet. App. 432, 440 (1995).

Accordingly, a new examination of the appellants right wrist 
disability is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of the claimants disability and the claim is 
well grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).

In addition to scheduling the appellant for an examination, 
the RO should determine whether the appellant has had any 
additional VA or private medical treatment for his right 
wrist disability since he was examined for compensation 
purposes in January 1995.

Also, the Board finds that consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is reasonably 
raised and therefore, this matter is remanded to the RO for 
consideration in connection with the readjudication of the 
appellants claim.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand, rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

Regarding the appellants claim seeking entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board notes that a number of precedent 
holdings of the Court issued during the pendency of this 
appeal provide new guidance for the adjudication of claims 
for service connection for PTSD.  See e.g. Suozzi v. Brown, 
10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 
(1997); and Moreau v. Brown, 9 Vet. App. 389 (1996).

In Cohen, the Court, citing 38 C.F.R. § 3.304(f), discussed 
the three elements required to establish entitlement to 
service connection for PTSD:  (1) A current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138.

With respect to the first and third elements discussed by the 
Court in Cohen, the record reflects that a diagnosis of PTSD 
was not established the last time the appellant was formally 
examined by VA for his psychiatric problems in April 1987; at 
that time the examiner concluded that the appellant had 
schizophrenic reaction, undifferentiated type, with paranoia 
and depression.  There are, however, a number of diagnoses of 
PTSD entered in outpatient reports dated in the 1980s.

Nevertheless, the 1987 VA examination is deficit for 
adjudication purposes because it is unclear whether it was 
conducted with benefit of review of the claims file.  
Moreover, the record does not contain more current 
examination findings/clinical corroboration of a clear 
diagnosis of PTSD and a nexus of current symptomatology to 
any claimed in-service stressors based on the current 
diagnostic criteria, specifically, the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), fourth edition, 
(DSM-IV), as revised in 1994.  Consequently, a new VA 
psychiatric examination to resolve the issue presented on 
appeal is required.  The new examination ordered by this 
remand should be based on a complete review of the evidence 
of record contained in the claims folder and the clinical 
findings found present on examination.  Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992); see also Stanton v. Brown, 
5 Vet. App. 563 (1993) (remand for VA examination to 
determine whether veteran has a current disability and, if 
so, whether it resulted from injury or disease in service).

With regard to the second element (combat service/stressor 
verification), the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant served in combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); see also VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).

Although the appellant has provided either vague (seeing 
people killed and a plane crash) or inaccurate accounts 
(personnel records do not verify his claim that he had combat 
duty in Beirut, Lebanon or that he was a Navy SEAL) of his 
alleged stressor experiences, in light of the Courts recent 
precedent holdings cited above, the Board finds that it will 
be necessary for the RO to address the matter of whether 
there is sufficient corroboration of the appellants 
stressors.  On this point, it is noted that in Suozzi, the 
Court expressly held that a veteran need not prove every 
detail of an alleged stressor.  Id. at 311.  In Moreau, the 
Court stated that credible supporting evidence of a stressor 
may be obtained from service records or other sources.  
Id. at 395.

Additionally, the Board notes that a precedent holding of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) issued during the pendency 
of this appeal provides new guidance for the adjudication of 
claims for service connection based on the submission of 
new and material evidence.  In the case of Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998), the Federal Circuit 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the Court impermissibly ignored the definition of 
material evidence adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellants claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Finally, it is noted that the appellants representative has 
requested the Board to procure any additional service medical 
records corresponding to his seven-day psychiatric 
hospitalization in October 1980 at the U. S. Naval Hospital 
in Guantanamo Bay, Cuba.  A discharge summary for this period 
of hospitalization is of record, and the Board observes that 
previous development efforts undertaken by the RO to obtain 
all available service medical records from the National 
Personnel Records Center (NPRC) have been for the most part 
successful.  However, it does not appear that VA has ever 
attempted to obtain any additional inpatient clinical records 
for the aforementioned period of hospitalization.

Accordingly, the RO should conduct a thorough and exhaustive 
search for any additional hospital clinical reports that 
might be available for the October 1980 hospitalization.  
Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1998); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VAs 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty 
to assist is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should request the appellant 
to provide the names and addresses of all 
health care providers from whom he has 
recently obtained medical treatment for 
his right wrist disability.  
Specifically, the RO should obtain any 
indicated VA medical records pertaining 
to in/outpatient treatment provided to 
the appellant since he was last examined 
for compensation purposes in January 
1995.  Additionally, if indicated by the 
appellants response, the RO should 
obtain appropriate releases for non-VA 
health care providers and request the 
treatment records from them.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO should also request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for his 
psychiatric complaints and disorders.  
Additional VA medical records identified 
by the appellant which have not 
previously been obtained and associated 
with the claims folder should be obtained 
pursuant to established procedures.  With 
respect to non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  Further, the RO should contact the 
NPRC and request copies of any additional 
inpatient, clinical or other hospital 
reports corresponding to the appellants 
October 1980 hospitalization at the Naval 
Hospital in Guantanamo Bay, Cuba, as 
alluded to above.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, 
including directly contacting the 
aforementioned military medical facility 
to obtain any additional inpatient 
records pertaining to the appellant.  All 
records received in response to this 
request, including documentation of any 
negative results of a search inquiry by 
NPRC, should be associated with the 
claims folder.

4.  In addition to the above, the RO 
should contact the appellant and inform 
him that it is necessary to submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his Navy service from 
1979 to 1983.  The appellant should be 
advised that a meaningful research of his 
stressors will require him to provide the 
who what, where and when of each 
stressor.  In connection with this 
action, and if deemed necessary based on 
the information provided by the 
appellant, the RO should request 
verification of his stressors with the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  
USASCRUR should attempt to verify any 
detailed stressor information provided by 
the appellant.

Further, the RO should inform the 
appellant that he may submit evidence of 
his alleged stressors from military as 
well as nonmilitary sources.  The RO 
should assist the appellant in obtaining 
such evidence, as appropriate.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

5.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his right 
wrist disability.  All appropriate 
diagnostic tests and studies deemed 
necessary by the examiner to render the 
opinions requested, and to assess the 
severity of this disability, to include 
neurological testing and x-rays, if 
appropriate, should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related neurological 
impairment in the ulnar and median nerves 
of the right wrist.  The physician should 
be specifically requested to proffer an 
opinion as to the specific extent and 
severity of the appellants right wrist 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellants 
right wrist in correlation with the 
applicable musculoskeletal and sensory 
nerve diagnostic criteria set forth in 
the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for traumatic arthritis, 
limitation of motion, etc., and any other 
related musculoskeletal impairment 
pursuant to the applicable diagnostic 
codes found under 38 C.F.R. § 4.71a, as 
well as for any existing neurological 
impairment, as is appropriate based on 
the medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
right wrist.  The ROM results should be 
set forth in degrees, and the report 
should include information as to what is 
considered normal range of motion for 
the wrist.  If the appellant does not 
cooperate in such testing, this fact 
should be specifically noted and the 
examiner should provide a discussion 
explaining how any partial or complete 
failure to fully cooperate with ROM 
testing impacts the validity of the 
medical examination.  The examiner should 
further address the extent of functional 
impairment attributable to any reported 
pain.  The report should include a 
detailed account of all pathology, 
including arthritis or neurological 
disorder, found to be present.

Moreover, in accordance with DeLuca, 
supra, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in right wrist, and provide an 
opinion as to how these factors result in 
any limitation of motion and/or function 
of this joint.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

6.  The RO should also schedule the 
appellant for a comprehensive VA 
psychiatric examination.  This 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
made, the specific stressor(s) to which 
it is related must be set forth.  In this 
respect, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to any diagnostic impressions of 
PTSD entered on various VA and private 
medical reports of record.  Further, for 
any other psychiatric disorder diagnosed, 
it requested that the examiner comment on 
the etiology of such disorder(s) relative 
to any incident of the appellants 
military service and the 
treatment/diagnoses provided therein for 
any psychiatric disorder(s).  The report 
of the examination should be associated 
with the claims folder.

7.  The appellant should be given 
adequate notice of these requested 
examinations, which includes advising him 
of the consequences of failure to report 
for one or both examinations.  If he 
fails to report for an examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.
8.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports to ensure that they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completion of the above, the RO 
should readjudicate the appellants claim 
seeking an increased rating for the 
service-connected right wrist disability 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
this claim must be within the analytical 
framework provided by the Court in 
DeLuca, supra, and by the General Counsel 
in VAOPGCPRECs 23-97 and 9-98, supra.  In 
so doing, the RO must consider 
alternative diagnostic criteria that may 
be applicable for this disability, to 
include separate ratings for any 
additional functional loss caused by 
arthritic or neurologic/sensory 
impairment as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the right 
wrist.  Further, the ROs consideration 
of referring the claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

10.  In addition, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
allow reopening of the appellants claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD, 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  As alluded to 
above, the ROs readjudication of the 
claim must comport with the Federal 
Circuits holding in Hodge, supra, 
regarding whether the evidence submitted 
is new and material so as to allow 
reopening of the previously denied claim 
according the specific criteria set forth 
under 38 C.F.R. § 3.156(a).

11.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
